Citation Nr: 0718371	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  06-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury of the legs, feet, and hands.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right hand 
disability.

6.  Entitlement to service connection for a heart disability.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a head injury, now 
claimed as scars resulting from shell fragment wounds.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.  Service in combat in Korea is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

(Consideration of the veteran's claims for service connection 
for cold injury residuals, left shoulder disability, right 
hand disability, heart disability, and head injury is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)




FINDINGS OF FACT

1.  The veteran served in a tank crew in combat in Korea, 
exposing him to loud noise.

2.  The veteran has a current hearing loss disability and 
subjective complaints of tinnitus that are as likely as not 
related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The veteran has bilateral hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2006).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  Among other things, 
the VCAA requires VA, upon receipt of a complete or 
substantially complete application for benefits, to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As the Board's decision constitutes a complete grant of the 
hearing loss and tinnitus service connection benefits sought 
on appeal, there is no further assistance or development 
required in this case.

Nevertheless, as regards the Board's duty to assist, for 
reasons discussed in the Remand below, the Board must note 
that attempts to obtain the veteran's complete SMRs have been 
unsuccessful.  In December 1999, the National Personnel 
Records Center (NPRC) provided copies of limited portions of 
the SMRs, specifically the induction and separation 
examination reports, some dental records, and records of 
treatment for blisters and a cyst removal.  The response to a 
December 2004 inquiry to NPRC reported that the veteran's 
SMRs were among those thought to have been destroyed in a 
1973 fire at NPRC.  In light of the foregoing, the Board 
concludes that additional SMRs do not exist, and that no 
further efforts to obtain them are warranted.  38 C.F.R. 
§ 3.159(c)(2).  

The veteran contends that his documented bilateral hearing 
loss and his complained-of tinnitus are a result of acoustic 
trauma experienced in combat in Korea.  His separation 
examination showed a whispered voice examination that 
revealed normal hearing acuity of 15/15.  

The veteran was afforded a VA audiological examination in 
February 2005.  The  audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
60
LEFT
20
25
40
60
65

Speech audiometry revealed speech recognition ability of  88 
percent in the right ear and of 84 percent in the left ear.  
Noting that noise-induced hearing loss manifests itself at 
the time of exposure, that the veteran's hearing loss had not 
been shown in service, and that he had reported that his 
hearing loss had not begun until about 1995, the audiologist 
opined that it is less likely than not that the veteran's 
hearing loss was caused by noise exposure in service.  The 
audiologist was not asked to, nor did she, provide an opinion 
regarding the veteran's reported tinnitus.

At a March 2007 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he was exposed to loud 
noises while a member of a tank crew, citing the very close 
proximity to large caliber cannon being fired in his tank's 
turret and resultant ringing in the ears.  He could not 
identify a specific time period when he noticed that his 
hearing had degraded, but his wife's testimony indicated that 
it had degraded over a long period of time.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

Under VA's benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

When, as here, records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit-
of-the-doubt doctrine, to assist the claimant in developing 
the claim, and to explain its decision.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

Here, the results of the veteran's February 2005 VA 
audiological examination clearly show that he has bilateral 
hearing loss as defined by the regulation.  The Board also 
finds that there is credible lay evidence of exposure to loud 
noise while serving in combat in the Korean conflict.  As 
noted, the VA audiologist opined that it is less likely as 
not that the veteran's hearing loss was caused by noise 
exposure in service because the veteran's separation 
examination showed normal hearing, and because the veteran 
reported to her that he had not begun to experience hearing 
loss until about 1995.  

The Board notes, however, that at a hearing before the 
undersigned Veterans Law Judge, the veteran's wife testified 
that she had noted her husband's hearing had degraded over a 
long period of time.  The veteran also reported having 
problems with acuity and tinnitus even during service, 
problems that gradually worsened with time and which became 
debilitating more recently.  

The Board acknowledges that the VA audiologist's opinion is 
that there is no connection between the veteran's hearing 
loss and his military service.  However, service connection 
for a current hearing disability is not precluded where 
hearing was within normal limits on audiometric testing at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Given the credible evidence of significant 
noise exposure in combat, and because of the veteran's and 
his wife's credible testimony regarding chronicity of hearing 
loss and tinnitus, the Board finds that the evidence is at 
least in relative equipoise on the question of whether the 
veteran experienced these problems since he was exposed to 
noise in service.  The VA examiner's opinion was based on the 
veteran's history of noticing problems for about 10 years, 
yet the veteran testified regarding problems he noticed even 
during service, shortly after exposure to noise.  Because of 
the likelihood that he experienced some loss of acuity and 
tinnitus during service and thereafter, which problems have 
gradually worsened, service connection for bilateral hearing 
loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board has determined that a remand is necessary in order 
to afford the veteran medical examinations to establish or 
rule out diagnoses of claimed disabilities of cold injury 
residuals, left shoulder disability, right hand disability, 
and a heart disability, and to provide medical nexus opinions 
regarding these issues.  See 38 C.F.R. § 3.159.  

Regarding the veteran's claim of service connection for cold 
injury residuals, the Board finds that there is adequate 
credible evidence that the veteran was exposed to extremes of 
cold while in Korea, and that he has current hand and 
shoulder complaints, as well as diagnosed peripheral vascular 
disease.  While the Board acknowledges that the veteran 
testified at his hearing that he recalled no specific injury 
to his right hand or left shoulder, because there is at least 
a possibility that the complaints could be related to cold 
exposure in Korea, the Board finds that a remand of these 
issues is warranted, especially in light of VA's heightened 
duty to assist the claimant in developing the claim in the 
absence of potentially relevant SMRs.  See Russo, supra.  

The veteran suffered a myocardial infraction in 1994, and 
claims that it is related to his military service.  While 
there is no objective evidence of any related in-service 
disease or injury, and no credible medical nexus opinion, 
because of VA's heightened duty to assist the claimant in 
developing the claim, the Board will also remand for a 
medical examination and nexus opinion.

The veteran was denied service connection for residuals of a 
head injury in November 1977; he did not appeal that 
decision, and it is therefore a final decision.  If a claim 
of entitlement to service connection has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is received with respect to that claim.  38 U.S.C.A. § 5108; 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As noted, the VCAA has changed the standard for processing 
claims for VA benefits.  The VCAA notice must inform the 
claimant, inter alia, of any information and evidence not of 
record that is necessary to substantiate the claim.  Review 
of the record discloses that the veteran has not been 
adequately notified of the provisions of the VCAA.  
Specifically, while he received a timely VCAA notice in July 
2004, the Board notes that the notice did not inform him of 
the requirement that new and material evidence be received in 
order to reopen a previously denied claim.  The Board will 
therefore remand for that purpose.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the AOJ 
must notify the veteran and his 
representative of the requirement 
that new and material evidence be 
received in order to re-open his 
previously denied service connection 
claim.  He should also be instructed 
with respect to what is required to 
substantiate the underlying claim of 
service connection.

2.  The AOJ should arrange for the 
veteran to undergo a VA medical 
examination(s) by a physician(s) 
with appropriate expertise to 
determine the current diagnosis and 
etiology of any cold injury 
residual, left shoulder disability, 
right hand disability, heart 
disability, and peripheral vascular 
disease.  The examiner should also 
determine if any diagnosed 
disability is at least as likely as 
not related to exposure to 
conditions of extreme cold during 
service.  For each diagnosis, a 
medical opinion should be provided 
as to whether it is at least as 
likely as not that the disability is 
etiologically related to military 
service.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner(s) for 
review in connection with the 
examination.

The AOJ should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AOJ's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


